Order in each case reversed on the law and the facts, verdict in favor of the defendant in each case reinstated, with costs, and motion in each ease denied, without costs. The setting aside of the verdict, was an abuse of discretion. The situation involved a verdict for a defendant, not a verdict for a plaintiff. The result rested upon conflicting oral evidence. The version which the jury accepted was not improbable on a fair interpretation of the evidence. The court in effect substituted its judgment on the facts for that of the jury in a situation where the jury’s determination should not have been interfered with in the exercise of a sound legal discretion. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.